DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/18/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao, U.S. Patent 10,001,815.
Regarding Claim 1, Yao teaches:
“a hinge housing (4); and 
a hinge structure (1-3) disposed in the hinge housing, 
wherein the hinge structure includes: 
a fixed structure (11) including a front surface, a rear surface (see below) opposite to the front surface and fixed to the inside of the hinge housing, and a side surface (see below) formed between the front surface and the rear surface; 
a first recess structure configured to form a first recess (122) that is concavely formed on the front surface of the fixed structure, the first recess structure including a first inner wall facing toward the first recess, a second inner wall opposite the first inner wall, and a first bottom surface formed between the first inner wall and the second inner wall (see below), wherein a first stopper (123) protruding toward the front surface of the fixed structure is formed on the first bottom surface; 
a second recess structure configured to form a second recess that is concavely formed on the front surface of the fixed structure, the second recess structure including a third inner wall facing toward the second recess, a fourth inner wall opposite the third inner wall, and a second bottom surface formed between the third inner wall and the fourth inner wall, wherein a second stopper protruding toward the front surface of the fixed structure is formed on the second bottom surface (see first recess and associated structures above and note the structures are mirrored across a central plane of the hinge structure); 
a first rotary structure (3) disposed between the first inner wall and the second inner wall and configured to rotate about a first virtual axis of rotation, the first rotary structure including a first support portion facing the first inner wall, a second support portion facing the second inner wall (see below), and a first receiving groove (see below)2Attorney Docket No.: 2191-322 (2019-OPSE-3119/US) that is formed between the first support portion and the second support portion and in which at least part of the first stopper is received; and 
a second rotary structure disposed between the third inner wall and the fourth inner wall and configured to rotate about a second virtual axis of rotation that is parallel to the first virtual axis of rotation, the second rotary structure including a third support portion facing the third inner wall, a fourth support portion facing the fourth inner wall, and a second receiving groove that is formed between the third support portion and the fourth support portion and in which at least part of the second stopper is received (see first rotary structure and associated structures above and note the structures are mirrored across a central plane of the hinge structure);, 
wherein the first stopper protrudes from the first bottom surface such that a distance from the first stopper to the first virtual axis of rotation is less than a maximum radius of rotation of the first rotary structure having the first virtual axis of rotation as a center of the first rotary structure (see drawing selection below), and 
wherein the second stopper protrudes from the second bottom surface such that a distance from the second stopper to the second virtual axis of rotation is less than a maximum radius of rotation of the second rotary structure having the second virtual axis of rotation as the center of the second rotary structure (see drawing selection below and note structures are mirrored across a central plane of the hinge structure)”

    PNG
    media_image1.png
    591
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    808
    media_image2.png
    Greyscale

	Regarding Claim 2, Yao teaches:
“the first recess structure is formed such that the first recess is open in a third direction that is perpendicular to a direction of the first virtual axis of rotation and a direction of the second virtual axis of rotation (see below), and 
wherein the second recess structure is formed such that the second recess is open in a fourth direction opposite to the third direction (note mirrored structures as previously highlighted)”


    PNG
    media_image3.png
    328
    614
    media_image3.png
    Greyscale

	Regarding Claim 3, Yao teaches:
“the first receiving groove includes a third bottom surface (see below) formed between the first support portion and the second support portion of the first rotary structure, 3Attorney Docket No.: 2191-322 (2019-OPSE-3119/US) 
wherein the first stopper is configured to make contact with one end portion of the third bottom surface and to restrict a rotation angle of the first rotary structure (see disclosure of elements 123 and 332), 
wherein the second receiving groove includes a fourth bottom surface formed between the third support portion and the fourth support portion of the second rotary structure, and 
wherein the second stopper is configured to make contact with one end portion of the fourth bottom surface and to restrict a rotation angle of the second rotary structure (see mirrored structures)”

    PNG
    media_image4.png
    346
    448
    media_image4.png
    Greyscale

	Regarding Claim 11, Yao teaches:
“the first virtual axis of rotation and the second virtual axis of rotation are formed at positions spaced apart from the front surface of the fixed structure by a predetermined interval (see figs. 9-17 which appear to show multiple rotation axes, all of which are spaced from the front surface of the fixed structure)”
	Regarding Claim 21, Yao teaches:
			“an electronic device comprising the hinge module of claim 1 (see fig. 1 of Yao)”

Allowable Subject Matter
Claims 4-10 and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677